DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-11 and 13-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Durham et al. (Durham et al. – 2009/0101447; herein after referred to as Durham) in view of Ladd (Ladd – 2010/0226742).
Regarding claims 1, 9 and 16, Durham discloses a system for inventorying items by reading attached identifying RFID tags stored on palette racks comprising at least one vertical reference post equipped with at least one post marker, said system comprising an apparatus configured for reading said identifying RFID tags, characterized in that said apparatus comprises: 
- at least one telescopic mast (Durham; figure 1; par. 0008- 0010; forklift with mast 105), [which can be vertically deployed and folded], 
- at least one RFID antenna mounted onto said telescopic mast for emitting RFID signals towards said identifying RFID tags and for receiving response messages from said identifying RFID tags (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader), 
- a RFID reader for energizing said at least one RFID antenna and for reading said identifying RFID tags (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader), 
- a computer unit for controlling said RFID reader and storing data (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer), and 
- at least one height sensor for detecting said at least one post marker (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
The claim differs in calling for a mast that can be foldable. However, this claimed limitation is not new. Reference to Ladd is cited as evidence showing the conventionality of a foldable mast. 
In view of Ladd’s teaching, it would have been obvious to incorporate the foldable mast in the forklift as taught by Durham. The modification allows the mast to be folded which create convenience for storage purposes, and which are well within the skill level and expectations of an ordinary skilled artisan. 
Regarding claim 2, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the system according claim 1, characterized in that said telescopic mast is constituted of a set of at least two cylinders, wherein said at least two cylinders of said set can slide into each other, wherein said at least one height sensor and said at least one RFID antenna are attached on each of said at least two cylinders (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
Regarding claim 3, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the system according to claim 1, characterized in that said at least one height sensor is positioned at a fixed vertical distance from the center of said at least one RFID antenna, wherein a value of said fixed vertical distance is stored in said computer unit (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0014, 0022 - the RFID tags also serves as height sensor for indicating corresponding height, read the tag and indicate the height).  
Regarding claim 5, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the system according to claim 1, characterized in that said palette racks comprise several rack levels and, for each rack level of said palette racks, a height marker is attached on said at least one vertical reference post at a same distance above a shelf corresponding to said rack level, wherein said height marker is an optical reflector or a RFID tag (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
Regarding claim 6, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the system according to claim 5, characterized in that said is attached on said at least one vertical reference post at a same distance above a shelf24 corresponding to said rack level, wherein, when said height marker is a RFID tag, said at least one height sensor is said at least one RFID antenna and height values are stored in said height marker and said computer unit is configured for calculating a travel adjustment Ta for said at least two cylinders based on said height values, and wherein said at least one post marker is attached at the same height as said height marker (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
Regarding claim 7, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the system according to claim 1 characterized in that said at least one post marker is a RFID tag and said computer unit is configured for calculating a travel adjustment Ta for said at least two cylinders based on height information stored in said post marker (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
Regarding claim 8, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the system according to claim 1 characterized in said height information comprising a height indicator indicating a change in shelf height and whether said shelf height is taller or lower, is stored in said post marker (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
Regarding claim 10, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the apparatus according claim 9, characterized in that said telescopic mast is constituted of a set of at least two cylinders, wherein said at least two cylinders of said set can slide into each other, and wherein at least one height sensor and said at least one RFID antenna are attached on each of said at least two cylinders (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
Regarding claim 11, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the apparatus according to claim 9, wherein said at least one height sensor is positioned at a fixed vertical distance from the center of said at least one RFID antenna and a value of said fixed vertical distance is stored in said computer unit (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
Regarding claim 13, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the apparatus according to claim 9, wherein said apparatus comprises two telescopic masts, each comprising said at least one RFID antenna (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
Regarding claim 14, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the apparatus according to claim 9, wherein said apparatus comprises one telescopic mast comprising two sets of said at least one RFID antenna, each set emitting in an opposite direction of the other one (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
Regarding claim 15, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the apparatus according to claim 9, wherein said apparatus is attached to and conveyed by an automatic guided vehicle (Durham; figure 1; par. 0008- 0010; forklift with mast 105; par. 0012, 0013, 0014-0022: RFID tags 125, 130, 135, 140, 145, RFID reader 120, the RFID tags include RFID antennas, tag can be active or passive tags that can be powered by the RFID reader, onboard computer; par. 0022 - the RFID tags also serves as height sensor for indicating corresponding height).  
Regarding claim 17, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the method according to claim 16, wherein said telescopic mast is constituted of a set of at least two cylinders, and wherein said at least two cylinders of said set can slide into each other and wherein said telescopic mast is deployed starting with the lowest cylinder up to the highest cylinder and one height sensor amongst said height sensors and one RFID antenna amongst said RFID antennas are attached onto each of said at least two cylinders.  
Regarding claim 18, see the discussions regarding claim 1 in view of Durham/Ladd. Further, Durham/Ladd discloses the method according to claim 17, wherein said palette racks comprise several rack levels and for each rack level of said palette racks, a height marker is attached on said at least one vertical reference post at a same distance above a shelf corresponding to said rack level, and further comprising: - orienting said height sensors in the direction of said height markers, - activating said one height sensor, - raising said at least two cylinders, - capturing a signal returned from a height marker detected by said height sensor, - determining a position of said at least two cylinders based on said returned signal and based on a fixed distance Hms between height markers and corresponding shelves of said palette racks and based on a stored value of a fixed vertical distance Hsa between said one height sensor and said one RFID antenna, and - stopping the raising of said at least two cylinders according to the determined position.  

Allowable Subject Matter
Claims 4, 12, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. The system according to claim 1, characterized in that said apparatus further comprises a supporting pedestal and said supporting pedestal is shaped with two parallel longitudinal cavities for being easily handled by a forklift, and at least one RFID antenna is oriented and is emitting in a direction perpendicular to a longitudinal axis of said two parallel longitudinal cavities (claim 4).  
ii. The apparatus according to claim 9, wherein a supporting pedestal of said apparatus is shaped with two parallel longitudinal cavities for being easily25 handled by a forklift, wherein said at least one RFID antenna is oriented and is emitting in a direction perpendicular to a longitudinal axis of said two parallel longitudinal cavities, and at least one presence sensor is attached onto said at least two cylinders for detecting a presence of a palette wherein said computer unit is configured for displaying empty palettes locations or for providing a warning explaining that identifying RFID tags may be missing when a palette is detected by a presence sensor and no RFID signal is received by the corresponding RFID antenna (claim 12).  
	iii. The method according to claim 17, wherein said palette racks comprise several rack levels and for each rack level of said palette racks, a height marker is attached on said at least one vertical reference post at a same distance above a shelf corresponding to said rack level, and said at least one post marker is a RFID tag and said height sensors are said RFID antennas, the method further comprising: - orienting said height sensors in the direction of said height markers, - activating said one height sensor, - raising said at least two cylinders, - capturing a signal returned from a height marker detected by said one height sensor, - calculating a travel adjustment Ta based on a distance H between a targeted height for said one RFID antenna and a corresponding shelf position and based on a fixed distance Hms between said height markers and corresponding shelves of said palette racks, wherein said travel adjustment is calculated according to the formula: Ta = H - Hms, and wherein high values corresponding to said distance H and to said fixed distance Hms are stored in said at least one post marker, - continuing raising said at least two cylinders according to said travel adjustment, and 27 - stopping the raising of said at least two cylinders (claim 19).  
iv. the method according to claim 18, further comprising: - initiating inventory capture, - automatically energizing said RFID antennas, - transporting said apparatus along an aisle of said warehouse, while reading said attached identifying tags with said RFID reader, - processing into data totally or partly information read from said attached identifying tags or from said at least one post marker or said height markers affixed onto said palette racks, - wirelessly transferring said data to a remote data processing system, - reading said at least one post marker while transporting said apparatus along an aisle of said warehouse, - stopping in front of at least one post marker for adjusting said telescopic mast deployment, - if said post marker is detected by the lowest height sensor, interpreting shelf height as lower and lowering said at least two cylinders starting with the lowest cylinder up to the highest cylinder and stopping lowering said at least two cylinders based on a signal returned from a height marker, and - if said post marker is detected by a height sensor other than the lowest height sensor, interpreting shelf height as taller and raising said at least two cylinders starting with the lowest cylinder up to the highest cylinder and stopping raising said at least two cylinders based on a signal returned from a height marker (claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2887